Execution Copy

 

SECURITIES PURCHASE AGREEMENT

 

AND

 

AMENDMENT NUMBER 1 TO INVESTMENT AGREEMENT

 

This Securities Purchase Agreement and Amendment Number 1 to the Investment
Agreement by and between the Company and the Purchaser, dated June 14, 2010 (the
“Investment Agreement”) (this “Agreement”) is dated as of May 31, 2012, between
BNC Bancorp., a corporation organized under the laws of North Carolina (the
“Company”), and Aquiline BNC Holdings LLC, a Delaware limited liability company
(including its successors and assigns, the “Purchaser”).

 

RECITALS

 

A.          The Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

 

B.           The Purchaser wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, (i) that aggregate
number of shares of the Company’s mandatorily convertible cumulative non-voting
perpetual preferred stock, Series C, $1,000.00 liquidation preference per share
(the “Series C Preferred Stock”) and (ii) that aggregate number of shares of the
Company’s mandatorily convertible cumulative non-voting perpetual preferred
stock, Series B-1, $1,000.00 liquidation preference per share (the “Series B-1
Preferred Stock”, and together with the Series C Preferred Stock, the “Preferred
Stock”), set forth below the Purchaser’s name on the signature page of this
Agreement (which aggregate amount shall be 4,300 shares of Series C Preferred
Stock and 21,115 shares of Series B-1 Preferred Stock, and such shares of Series
C Preferred Stock and Series B-1 Preferred Stock shall be collectively referred
to herein as the “Preferred Shares”). When purchased, the Preferred Stock will
have the terms set forth in (i) the articles of amendment for the Series C
Preferred Stock to be issued to the Purchaser in the form attached as Exhibit
A-1 hereto (the “Series C Preferred Stock Articles of Amendment”) and, (ii) the
articles of amendment for the Series B-1 Preferred Stock to be issued to the
Purchaser in the form attached hereto as Exhibit A-2 (the “Series B-1 Preferred
Stock Articles of Amendment”, and together with the Series C Preferred Stock
Articles of Amendment, the “Articles of Amendment”) each made a part of the
Company’s Articles of Incorporation, as amended (the “Articles of
Incorporation”), by the filing of the Articles of Amendment with the North
Carolina Department of the Secretary of the State (the “Secretary of State”).
The Series C Preferred Stock will be convertible into shares of voting common
stock, no par value (the “Voting Common Stock”), of the Company, and the Series
B-1 Preferred Stock will be convertible into shares of non-voting common stock,
no par value (the “Non-Voting Common Stock” and together with the Voting Common
Stock, the “Common Stock”) of the Company, in each case, subject to and in
accordance with the terms and conditions of the Articles of Amendment. The
Non-Voting Common Stock will be convertible into Voting Common Stock in
accordance with the terms of the Articles of Incorporation. The Shares of Common
Stock into which the Preferred Stock is convertible and the shares of Voting
Common Stock into which the Non-Voting Common Stock is convertible are referred
to herein as the “Underlying Shares” and the Underlying Shares and the Preferred
Shares are referred to herein, collectively, as the “Securities.”

 

C.          To reflect the transactions contemplated by this Agreement, the
Company and the Purchaser wish to amend certain provisions of the Investment
Agreement.

 

 

 

  

D.          The Company has engaged Keefe, Bruyette & Woods, Inc. as its lead
placement agent (the “Lead Placement Agent”) and Sandler O’Neill & Partners,
L.P. as a co-placement agent (the “Co-Placement Agent”, and together with the
Lead Placement Agent, the “Placement Agents”) for the offering of the
Securities.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:

 

Article 1:


 

DEFINITIONS

 

1.1        Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

 

“Agreement” shall have the meaning ascribed to such term in the Preamble.

 

“Articles of Amendment” has the meaning set forth in the Recitals.

 

“Articles of Incorporation” has the meaning set forth in the Recitals.

 

“Bank” has the meaning set forth in Section 3.1(a).

 

“BHCA” has the meaning set forth in Section 3.1(b).

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing” has the meaning set forth in Section 2.1(b)

 

“Closing Date” means June 8, 2012, or such other date as the parties may agree.

 

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

2

 

 

 

“Company Counsel” means Womble Carlyle Sandridge & Rice, LLP.

 

“Company Reports” has the meaning set forth in Section 3.1(kk).

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Co-Placement Agent” has the meaning set forth in the Recitals.

 

“DTC” means The Depository Trust Company.

 

“Effectiveness Date” has the meaning set forth in Section 6.16.

 

“Environmental Laws” has the meaning set forth in Section 3.1(1).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder.

 

“ERISA Affiliate”, as applied to the Company, means any Person under common
control with the Company, who together with the Company, is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (0) of the Code.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“FRB” means the Board of Governors of the Federal Reserve System.

 

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 60th calendar day following
the Closing Date, provided, that if the Filing Deadline falls on a Saturday,
Sunday or other day that the Commission is closed for business, the Filing
Deadline shall be extended to the next business day on which the Commission is
open for business.

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Indemnified Person” has the meaning set forth in Section 4.8(a).

 

“Intellectual Property” has the meaning set forth in Section 3.1(r).

 

“Investment Agreement” has the meaning set forth in the Recitals.

 

“Lead Placement Agent” has the meaning set forth in the Recitals.

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

3

 

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement, the Investment
Agreement, or the Articles of Amendment (ii) a material and adverse effect on
the results of operations, assets, properties, business, condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, or (iii) any
adverse impairment to the Company’s ability to perform in any material respect
on a timely basis its obligations under this Agreement, Investment Agreement, or
the Articles of Amendment; provided, that in determining whether a Material
Adverse Effect has occurred, there shall be excluded any effect to the extent
resulting from the following: (A) changes, after the date hereof, in U.S. GAAP
or regulatory accounting principles generally applicable to banks, savings
associations or their holding companies, (B) changes, after the date hereof, in
applicable laws, rules and regulations or interpretations thereof by any court,
administrative agency or other governmental authority, whether federal, state,
local or foreign, or any applicable industry self-regulatory organization, (C)
actions or omissions of the Company expressly required by the terms of this
Agreement or taken with the prior written consent of an affected Purchaser, (D)
changes, after the date hereof, in general economic, monetary or financial
conditions, (E) changes in the market price or trading volumes of the Common
Stock (but not the underlying causes of such changes), (F) changes in global or
national political conditions, including the outbreak or escalation of war or
acts of terrorism and (G) the public disclosure of this Agreement or the
transactions contemplated hereby; except, with respect to clauses (A), (B), (D)
and (F), to the extent that the effects of such changes have a disproportionate
effect on the Company and the Subsidiaries, taken as a whole, relative to other
similarly situated banks, savings associations or their holding companies
generally.

 

“Material Contract” means any contract of the Company that was filed as an
exhibit to the SEC Reports pursuant to Item 601 of Regulation S-K.

 

“Material Permits” has the meaning set forth in Section 3.1 (p).

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is making, or is
accruing an obligation to make, contributions or has made, or been obligated to
make, contributions within the preceding six (6) years.

 

“NASDAQ” means the NASDAQ Capital Market.

 

“NCCOB” North Carolina Commissioner of Banks.

 

“New York Courts” has the meaning set forth in Section 6.8.

 

“NYSE” means the New York Stock Exchange.

 

“Outside Date” means Friday, June 29, 2012.

 

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and which (i) is maintained for employees of the Company or any of its
ERISA Affiliates or (ii) has at any time during the last six (6) years been
maintained for the employees of the Company or any current or former ERISA
Affiliate.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization or governmental authority.

 

“Placement Agents” has the meaning set forth in the Recitals.

 

4

 

 

“Preferred Shares” has the meaning set forth in the Recitals.

 

“Preferred Stock” has the meaning set forth in the Recitals

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be NASDAQ.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchase Price” means $1,000.00 per Preferred Share.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the this Agreement and in the Investment Agreement and covering the
resale by the Purchaser of the Registrable Securities (as defined in the
Investment Agreement, as amended by this Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Regulatory Agreement” has the meaning set forth in Section 3.1(mm).

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary of State” has the meaning set forth in the Recitals.

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(v).

 

“Securities” has the meaning set forth in the Recitals.

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Series B-1 Preferred Stock Articles of Amendment” has the meaning set forth in
the Recitals.

 

“Series C Preferred Stock Articles of Amendment” has the meaning set forth in
the Recitals.

 

“Series B-1 Preferred Stock” has the meaning set forth in the Recitals.

 

“Series C Preferred Stock” has the meaning set forth in the Recitals.

 

“Shareholder Approvals” has the meaning set forth in Section 4.11.

 

“Shareholder Proposals” has the meaning set forth in Section 4.11.

 

5

 

 

“Subscription Amount” means the aggregate amount to be paid for the Preferred
Shares purchased hereunder as indicated on the signature page to this Agreement
next to the heading “Aggregate Purchase Price (Subscription Amount)”.

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by OTC Markets Group Inc. (or any similar organization or agency succeeding to
its functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the NASDAQ Global Select Market, the NASDAQ
Global Market, the NASDAQ Capital Market, the NYSE, the NYSE MKT, or the OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Articles of Amendment, and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means Registrar and Transfer Company, or any successor transfer
agent for the Company.

 

“Treasury Warrant” has the meaning set forth in Section 3.1(g).

 

“Underlying Shares” has the meaning set forth in the Recitals.

 

Article 2:

 

PURCHASE AND SALE

 

2.1        Closing.

 

(a)        Purchase of Preferred Shares. Subject to the terms and conditions set
forth in this Agreement, at the Closing the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, the number of
Preferred Shares set forth below the Purchaser’s name on the signature page of
this Agreement at a per Preferred Share price equal to the Purchase Price.
Notwithstanding the above, the Purchaser shall not be obligated to purchase any
Preferred Shares to the extent such purchase would result in Purchaser’s
aggregate ownership of equity for purposes of the BHCA and the Change in Bank
Control Act exceeding (i) 9.9% of the number of shares of Voting Common Stock
issued and outstanding or (ii) 33.3% of the total shareholders’ equity of the
Company.

 

(b)        Payment by Purchaser; Issuance of Shares. On or prior to 10:00 a.m.
New York City time on the Closing Date, and subject to the satisfaction or
waiver of all closing conditions set forth in Section 5, (i) the Purchaser will
pay to the Company in accordance with its written instructions by wire transfer
of immediately available funds, the full Subscription Amount payable under this
Agreement and (ii) the Company will, against payment by the Purchaser of the
Subscription Amount, issue instructions to the Transfer Agent authorizing the
issuance in certificated form of the number of Preferred Shares specified on the
Purchaser’s signature page hereto (the “Stock Certificates”), or as otherwise
set forth on the Stock Certificate Questionnaire included as Exhibit C-2 hereto.

 

6

 

 

 

(c)        Closing Date. The Closing of the purchase and sale of the Preferred
Shares shall take place at 10:00 a.m., New York City time, at the offices of
Company Counsel, on the Closing Date or remotely by facsimile transmission or
other electronic means or at such other time or location as the parties may
mutually agree, but not later than the Outside Date. The “Closing” means the
release of funds and issuance by the Company of Preferred Shares as contemplated
hereby, all of which shall be deemed to have happened concurrently.

 

2.2        Closing Deliveries.

 

(a)         On or prior to the Closing, the Company shall issue, deliver or
cause to be delivered to the Purchaser the following (the “Company
Deliverables”):

 

(i)        this Agreement, duly executed by the Company;

 

(ii)       the Company shall cause the Transfer Agent to issue, in book-entry
form the number of Preferred Shares specified on the Purchaser’s signature page
hereto (or, if the Company and the Purchaser shall have agreed, as indicated on
the Purchaser’s signature pages hereto, that the Purchaser will receive Stock
Certificates for their Preferred Shares, then the Company shall instead instruct
the Transfer Agent to issue such specified Stock Certificates registered in the
name of the Purchaser or as otherwise set forth on the Stock Certificate
Questionnaire);

 

(iii)      a legal opinion of Company’s Counsel, dated as of the Closing Date
and in the form attached hereto as Exhibit D, executed by such counsel and
addressed to the Purchaser;

 

(iv)      Intentionally Omitted;

 

(v)      Intentionally Omitted;

 

(vi)     a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit E (the “Secretary’s Certificate”), dated as of the Closing
Date, (a) certifying the resolutions adopted by the Board of Directors of the
Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Securities, (b) certifying the current version of the Articles
of Incorporation, as amended, and by-laws, as amended, of the Company and (c)
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company; and

 

(vii)    the Compliance Certificate referred to in Section 5.l(f).

 

(b)        The Purchaser shall deliver or cause to be delivered to the Company,
as applicable, on or prior to the Closing Date, the following (the “Purchaser
Deliverables”):

 

(i)        this Agreement, duly executed by the Purchaser;

 

(ii)       Intentionally Omitted;

 

7

 

 

 

(iii)      upon request of the Company, a fully completed and duly executed
Accredited Investor Questionnaire, reasonably satisfactory to the Company, and
the Stock Certificate Questionnaire in the forms attached hereto as Exhibits C-1
and C-2 , respectively; and

 

(iv)      its Subscription Amount, in United States dollars and in immediately
available funds, in the amount indicated below the Purchaser’s name on the
applicable signature page hereto under the heading “Aggregate Purchase Price
(Subscription Amount)” by wire transfer to the Company in accordance with the
Company’s written instructions.

 

(c)        Intentionally Omitted.

 

Article 3:

 

REPRESENTATIONS AND WARRANTIES

 

3.1        Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and as of the Closing Date (except
for the representations and warranties that speak as of a specific date, which
shall be made as of such date), to the Purchaser that:

 

(a)         Subsidiaries. The Company has no direct or indirect Subsidiaries
other than as set forth in Exhibit G. The Company owns, directly or indirectly,
all of the capital stock or comparable equity interests of each Subsidiary free
and clear of any and all Liens, and all the issued and outstanding shares of
capital stock or comparable equity interest of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities. No equity security of any
Subsidiary is or may be required to be issued by reason of any option, warrant,
scrip, preemptive right, right to subscribe to, gross-up right, call or
commitment of any character whatsoever relating to, or security or right
convertible into, shares of any capital stock of such Subsidiary, and there are
no contracts, commitments, understandings or arrangements by which any
Subsidiary is bound to issue additional shares of its capital stock, or any
option, warrant or right to purchase or acquire any additional shares of its
capital stock. Except in respect of the Subsidiaries, the Company does not
beneficially own, directly or indirectly, more than 5% of any class of equity
securities or similar interests of any corporation, bank, business trust,
association or similar organization, and is not, directly or indirectly, a
partner in any partnership or party to any joint venture. The Company
beneficially owns all of the outstanding capital securities and has sole Control
of the Bank of North Carolina (the “Bank”).

 

(b)         Organization and Qualification. The Company and each of its
“Significant Subsidiaries” (as defined in Rule 1-02 of Regulation S-X)
(“Significant Subsidiaries”) is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
Significant Subsidiary is in violation of any of the provisions of its
respective articles or certificate of incorporation, bylaws or other
organizational or charter documents. The Company and each of its Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not in the reasonable judgment of the Company be expected to have a
Material Adverse Effect. The Company is duly registered as a bank holding
company under the Bank Holding Company Act of 1956, as amended (the “BHCA”). The
Bank’s deposit accounts are insured up to applicable limits by the FDIC, and all
premiums and assessments required to be paid in connection therewith have been
paid (after giving effect to any applicable extensions). The Company and each of
its Significant Subsidiaries have conducted their respective businesses in
compliance with all applicable federal, state and foreign laws, orders,
judgments, decrees, rules, regulations and applicable stock exchange
requirements, including all laws and regulations restricting activities of bank
holding companies and banking organizations, except for any noncompliance that,
individually or in the aggregate, has not had and would not be reasonably
expected to have a Material Adverse Effect.

 

8

 

 

 

(c)        Authorization: Enforcement: Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder, including,
without limitation, to issue the Preferred Shares in accordance with the terms
hereof and, subject to the Shareholder Approvals, to issue the Underlying Shares
in accordance with the Articles of Amendment. The Company’s execution and
delivery of each of the Transaction Documents to which it is a party and the
consummation by it of the transactions contemplated hereby and thereby
(including, but not limited to, the sale and delivery of the Preferred Shares
and the Underlying Shares) have been duly authorized by all necessary corporate
action on the part of the Company, and no further corporate action is required
by the Company, its Board of Directors or its shareholders in connection
therewith other than in connection with the Required Approvals. Each of the
Transaction Documents to which it is a party has been (or upon delivery will
have been) duly executed by the Company and is, or when delivered in accordance
with the terms hereof, will constitute the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law. Except for Material Contracts,
there are no shareholder agreements, voting agreements, or other similar
arrangements with respect to the Company’s capital stock to which the Company is
a party or, to the Company’s Knowledge, between or among any of the Company’s
shareholders.

 

(d)        No Conflicts. The execution, delivery and performance by the Company
of the Transaction Documents to which it is a party and the consummation by the
Company of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Preferred Shares and the Underlying Shares) do
not and will not (i) conflict with or violate any provisions of the Company’s or
any Subsidiary’s articles or certificate of incorporation, bylaws or otherwise
result in a violation of the organizational documents of the Company or any
Subsidiary, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would result in a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Significant Subsidiary or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, or (iii) subject to the Required Approvals, conflict with
or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations and the rules and regulations, assuming the correctness of the
representations and warranties made by the Purchaser herein, of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company is bound or affected, except in the case of clauses (ii) and (iii)
such as would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Neither the investment by Purchaser in the
Preferred Shares nor the issuance of Voting Common Stock upon the conversion of
Series C Preferred Stock and the Non-Voting Common Stock, or the issuance of the
Non-Voting Common Stock triggers any change of control provisions of any
Material Contract.

 

9

 

 

(e)        Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the
Preferred Shares and the Underlying Shares), other than (i) obtaining the
Shareholder Approvals to issue the Underlying Shares in accordance with the
terms of the applicable Articles of Amendment, (ii) the filing of each of the
Articles of Amendment with the Secretary of State, (iii) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the this Agreement or the Investment Agreement, (iv) filings
required by applicable state securities laws, (v) the filing of a Notice of
Exempt Offering of Securities on Form D with the Commission under Regulation D
of the Securities Act, (vi) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the issuance and sale of the
Underlying Shares and the listing of the Underlying Shares for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(vii) the filings required in accordance with Section 4.6 of this Agreement and
(viii) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).

 

(f)        Issuance of the Preferred Shares. The issuance of the Preferred
Shares has been duly authorized and the Preferred Shares, when issued and paid
for in accordance with the terms of the Transaction Documents, will be duly and
validly issued, fully paid and non-assessable and free and clear of all Liens,
other than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, shall not subject the holders thereof to
personal liability and shall not be subject to preemptive or similar rights. The
issuance of the Underlying Shares has been duly authorized and the Underlying
Shares, when issued in accordance with the terms of the applicable Articles of
Amendment, will be duly and validly issued, fully paid and non-assessable and
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights. Assuming the accuracy of the
representations and warranties of the Purchaser in this Agreement, the
Securities will be issued in compliance with all applicable federal and state
securities laws.

 

(g)        Capitalization. The authorized capital stock of the Company consists
of (i) 80,000,000 shares of common stock and (ii) 20,000,000 shares of preferred
stock of which 31,260 shares were designated as Series A Preferred Stock and
1,804,566 shares were designated as Series B Preferred Stock. The number of
shares and type of all authorized, issued and outstanding capital stock, options
and other securities of the Company (whether or not presently convertible into
or exercisable or exchangeable for shares of capital stock of the Company) has
been set forth in the SEC Reports and has changed since the date of such SEC
Reports only due to stock grants or other equity awards or stock option and
warrant exercises that do not, individually or in the aggregate, have a material
effect on the issued and outstanding capital stock, options and other
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and non-assessable, have been issued
in compliance in all material respects with all applicable federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase any capital
stock of the Company. Except as specified in the outstanding warrant issued to
the United States Department of the Treasury to purchase 543,337 shares of
common stock (the “Treasury Warrant”), the Investment Agreement, and the SEC
Reports: (i) no shares of the Company’s outstanding capital stock are subject to
preemptive rights or any other similar rights; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or a
Significant Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or a Significant Subsidiary is or may become
bound to issue additional shares of capital stock of the Company or a
Significant Subsidiary or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company or a Significant Subsidiary, other than those
issued or granted pursuant to Material Contracts or equity or incentive plans or
arrangements described in the SEC Reports; (iii) there are no material
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing indebtedness of the
Company or a Significant Subsidiary or by which the Company or a Significant
Subsidiary is bound; (iv) except for the agreements set forth on Exhibit H
hereto, there are no agreements or arrangements under which the Company or a
Significant Subsidiary is obligated to register the sale of any of its
securities under the Securities Act; (v) there are no outstanding securities or
instruments of the Company that contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Company or a Significant Subsidiary is or may become bound to redeem a
security of the Company or a Significant Subsidiary; (vi) neither the Company
nor any Significant Subsidiary has any stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or agreement; and (vii) neither
the Company nor any Significant Subsidiary has liabilities or obligations
required to be disclosed in the SEC Reports but not so disclosed in the SEC
Reports, which, individually or in the aggregate, will have or would reasonably
be expected to have a Material Adverse Effect. There are no securities or
instruments of the Company containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities. On or about the date of
this Agreement, the Company is executing one or more securities purchase
agreements for the issue and sale, in the aggregate to investors other than the
Purchaser of 8,200 shares of Series B-1 Preferred Stock and 38,885 shares of
Series C Preferred Stock.

 

10

 

  

(h)        SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section l3(a) or 15(d) thereof, since January 1, 2010
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”), on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective filing dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. On April 26, 2012, the
Company filed an S-4 Registration Statement in connection with the proposed
merger of KeySource Financial Inc. with and into the Company according to the
terms of an Agreement and Plan of Merger dated December 21, 2011; such
registration statement contains important information about the Company’s Common
Stock and certain other material information about the Company. The Company
advises the Purchaser to read such registration statement, in particular the
sections entitled “Risk Factors,” “Description of BNC Capital Stock” and
“Information about BNC.” On April 16, 2012, the Company filed a Definitive Proxy
Statement in connection with the proposed (i) amendment to the Company’s
Articles of Incorporation to create a class of non-voting common stock; (ii)
amendment to the Company’s Articles of Incorporation to amend the terms of the
Company’s Mandatorily Convertible Non-voting Preferred Stock, Series B, and
(iii) issuance of non-voting common stock to the Purchaser; such Proxy Statement
contains important information about the Company. The SEC Reports, including the
documents incorporated by reference in each of them, each contained
substantially all of the information required to be included in it. No executive
officer of the Company has failed in any respect to make the certifications
required of him or her under Section 302 or 906 of the Sarbanes-Oxley Act of
2002.

 

(i)        Financial Statements. The financial statements of the Company and its
Subsidiaries included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the Company and
its consolidated Subsidiaries taken as a whole as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.

 

11

 

  

(j)        Tax Matters. The Company and each of its Subsidiaries has (i) filed
all material foreign, U.S. federal, state and local tax returns, information
returns and similar reports that are required to be filed, and all such tax
returns are true, correct and complete in all material respects, and (ii) paid
all material taxes required to be paid by it and any other material assessment,
fine or penalty levied against it other than taxes (x) currently payable without
penalty or interest, or (y) being contested in good faith by appropriate
proceedings.

 

(k)        Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequent
SEC Reports filed prior to the date hereof, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, (ii)
the Company has not incurred any material liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice and (B)
liabilities not required to be reflected in the Company’s financial statements
pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, and (vi) there has not been any material change or amendment to, or
any waiver of any material right by the Company under, any Material Contract
under which the Company or any of its Subsidiaries is bound or subject. Except
for the transactions contemplated by this Agreement, no event, liability or
development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made that has not been
publicly disclosed at least one Trading Day prior to the date that this
representation is made.

 

(l)        Environmental Matters. Neither the Company nor any of its
Subsidiaries (i) is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), (ii) is
liable for any off-site disposal or contamination pursuant to any Environmental
Laws, or (iii) is subject to any claim relating to any Environmental Laws; in
each case, which violation, contamination, liability or claim has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and there is no pending or, to the Company’s Knowledge,
threatened investigation that might lead to such a claim.

 

(m)        Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the issuance of the Preferred Shares or (ii) is reasonably likely
to have a Material Adverse Effect, individually or in the aggregate, if there
were an unfavorable decision. Neither the Company nor any Subsidiary, nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, and to the Company’s
Knowledge there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any executive officers or
directors of the Company in their capacities as such, which individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

 

12

 

 

 

(n)        Employment Matters. No labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company or
any Significant Subsidiary which would have or reasonably be expected to have a
Material Adverse Effect. To the Company’s Knowledge, no executive officer is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any liability with respect to any of the foregoing matters.
The Company and each of its Significant Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(o)        Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of which the
Company has been made aware in writing of any court, arbitrator or governmental
body having jurisdiction over the Company or its properties or assets, or (iii)
is in violation of, or in receipt of written notice that it is in violation of,
any statute, rule or regulation of any governmental authority applicable to the
Company, or which would have the effect of revoking or limiting FDIC deposit
insurance, except in each case as would not have or reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(p)        Regulatory Permits. The Company and each of its Subsidiaries possess
or have applied for all certificates, authorizations, consents and permits
issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as currently
conducted and as described in the SEC Reports, except where the failure to
possess such permits, individually or in the aggregate, has not and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (“Material Permits”), and (i) neither the Company nor any of its
Subsidiaries has received any notice in writing of proceedings relating to the
revocation or material adverse modification of any such Material Permits and
(ii) the Company is unaware of any facts or circumstances that would give rise
to the revocation or material adverse modification of any Material Permits.

 

(q)        Title to Assets. The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

13

 

(r)        Patents and Trademarks. The Company and its Subsidiaries own,
possess, license, or can acquire on reasonable terms, or have other rights to
use all foreign and domestic patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights,
inventions, trade secrets, technology, Internet domain names, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of their respective businesses as now conducted, except where the
failure to own, possess, license or have such rights would not have or
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the SEC Reports and except where such violations or infringements would not have
or reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (a) there are no rights of third parties to any such
Intellectual Property; (b) there is no infringement by third parties of any such
Intellectual Property; (c) there is no pending or, to the Company’s Knowledge,
threatened action, suit, proceeding or claim by others challenging the Company’s
and its Subsidiaries’ rights in or to any such Intellectual Property; (d) there
is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property; and (e) there is no Proceeding by others that the Company
and/or any Subsidiary infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of others.

 

(s)        Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which and where the Company and the Subsidiaries are
engaged. Neither the Company nor any of its Subsidiaries has received any notice
of cancellation of any such insurance, nor, to the Company’s Knowledge, will it
or any Subsidiary be unable to renew their respective existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.

 

(t)        Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports and other than the grant of stock options or other equity awards
that are not individually or in the aggregate material in amount, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company, is presently a party to any transaction with the
Company or to a presently contemplated transaction (other than for services as
employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.

 

(u)        Internal Control Over Financial Reporting. The Company maintains
internal control over financial reporting (as such term is defined in Rule
13a-15(f) under the Exchange Act) designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP and such
internal control over financial reporting was effective as of the date of the
most recent SEC Report.

 

(v)        Sarbanes-Oxley: Disclosure Controls. The Company is in compliance in
all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act), and such disclosure controls and procedures are effective.

 

(w)        Certain Fees. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agents with respect to the offer
and sale of the Preferred Shares (which Placement Agents’ fees are being paid by
the Company). The Company shall indemnify, pay, and hold the Purchaser harmless
against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
right, interest or claim.

 

14

 

(x)        Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Purchaser under the
Transaction Documents. The issuance and sale of the Preferred Shares hereunder
does not contravene the rules and regulations of the Principal Trading Market
and, upon the receipt of the Shareholder Approvals, the issuance of the
Underlying Shares in accordance with the applicable Articles of Amendment will
not contravene the rules and regulations of the Principal Trading Market.

 

(y)        Registration Rights. Other than the Purchaser and as set forth on
Exhibit H hereto, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company other
than those securities which are currently registered on an effective
registration statement on file with the Commission.

 

(z)        Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received written notice from any
Trading Market on which the Common Stock is listed or quoted to the effect that
the Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with the listing and maintenance requirements for continued trading of
the Common Stock on the Principal Trading Market.

 

(aa)      Investment Company. Neither the Company nor any of its Subsidiaries is
required to be registered as, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and neither the Company nor any
Subsidiary sponsors any person that is such an investment company.

 

(bb)     Unlawful Payments. Neither the Company nor any of its Subsidiaries, nor
to the Company’s Knowledge, any directors, officers, employees, agents or other
Persons acting at the direction of or on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Significant Subsidiaries: (a) directly or indirectly, used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to foreign or domestic political activity; (b) made
any direct or indirect unlawful payments to any foreign or domestic governmental
officials or employees or to any foreign or domestic political parties or
campaigns from corporate funds; (c) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or (d) made any other unlawful bribe,
rebate, payoff, influence payment, kickback or other material unlawful payment
to any foreign or domestic government official or employee.

 

(cc)      Application of Takeover Protections: Rights Agreements. The Company
has not adopted any shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company. The Company and its Board of Directors have taken all necessary
action, if any, in order to render inapplicable Article 9 and Article 9A of the
North Carolina Business Corporation Act or any other control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation, including Article VII thereof, or other organizational
documents or the laws of North Carolina or otherwise which is or could become
applicable to the Purchaser solely as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Purchaser’s ownership of the Securities.

 

15

 

 

(dd)       Disclosure. The Company confirms that neither it nor, to the
Company’s Knowledge, any of its officers or directors nor any other Person
acting on its or their behalf has provided, including the Placement Agents, the
Purchaser or its respective agents or counsel with any information that it
believes constitutes or could reasonably be expected to constitute material,
non-public information except insofar as the existence, provisions and terms of
the Transaction Documents and the proposed transactions hereunder may constitute
such information and insofar as the existence of ongoing negotiations regarding
a potential acquisition by the Company may constitute such information, all of
which will be disclosed by the Company in the Press Release as contemplated by
Section 4.6 hereof. The Company understands and confirms that the Purchaser will
rely on the representations in this Section 3.1(dd) in effecting transactions in
securities of the Company. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed, except
for the announcement of this Agreement and related transactions and/or as may
otherwise be disclosed on the Form 8-K filed pursuant to Section 4.6.

 

(ee)       Off Balance Sheet Arrangements. There is no transaction, arrangement,
or other relationship between the Company (or any Subsidiary) and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed and
would have or reasonably be expected to have a Material Adverse Effect.

 

(ff)        Acknowledgment Regarding Purchaser’s Purchase of Preferred Shares.
The Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that the Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by the Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchaser’s purchase of the Preferred
Shares.

 

(gg)       Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.

 

(hh)       OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly use the
proceeds of the sale of the Preferred Shares, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.

 

(ii)         Money Laundering Laws. The operations of each of the Company and
any Subsidiary are in compliance in all material respects with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and to the Company’s Knowledge, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company and/or any Subsidiary with respect to the
Money Laundering Laws is pending or threatened.

 

16

 

 

(jj)         Reports, Registrations and Statements. Since December 31, 2009, the
Company and each Subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the FRB, the NCCOB and the FDIC and any other applicable federal or
state securities or banking authorities, except where the failure to file any
such report, registration or statement would not have or reasonably be expected
to have a Material Adverse Effect. All such reports and statements filed with
any such regulatory body or authority are collectively referred to herein as the
“Company Reports.” As of their respective dates, the Company Reports complied in
all material respects with all the rules and regulations promulgated by the FRB,
the NCCOB and the FDIC and any other applicable foreign, federal or state
securities or banking authorities, as the case may be.

 

(kk)       Adequate Capitalization. As of March 31, 2012, the Bank meets or
exceeds the standards necessary to be considered “well capitalized” under the
FDIC’s regulatory framework for prompt corrective action.

 

(ll)         Agreements with Regulatory Agencies: Compliance with Certain
Banking Regulations. Neither the Company nor any Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, or since December 31, 2008, has adopted any
board resolutions at the request of, any governmental entity that currently
restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any Subsidiary been advised since December 31, 2010 by
any governmental entity that it intends to issue, initiate, order, or request
any such Regulatory Agreement.

 

The Company has no knowledge of any facts and circumstances, and has no
knowledge of any facts or circumstances exist, that would cause its Subsidiary
banking institutions: (i) to be deemed not to be in satisfactory compliance with
the Community Reinvestment Act and the regulations promulgated thereunder or to
be assigned a CRA rating by federal or state banking regulators of lower than
“satisfactory”; (ii) to be operating in violation, in any material respect, of
the Bank Secrecy Act, the Patriot Act, any order issued with respect to
anti-money laundering by OFAC, or any other anti-money laundering statute, rule
or regulation; or (iii) not to be in satisfactory compliance, in any material
respect, with all applicable privacy of customer information requirements
contained in any applicable federal and state privacy laws and regulations as
well as the provisions of all information security programs adopted by the
Subsidiary.

 

(mm)     No General Solicitation or General Advertising. Neither the Company
nor, to the Company’s Knowledge, any Person acting on its behalf has engaged or
will engage in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with any
offer or sale of the Preferred Shares.

 

(nn)       Risk Management Instruments. Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, since January 1, 2011,
all material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries, were entered into (1) only
in the ordinary course of business, (2) in accordance with prudent practices and
in all material respects with all applicable laws, rules, regulations and
regulatory policies, and (3) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Subsidiaries, enforceable in
accordance with its terms. Neither the Company nor the Subsidiaries, nor, to the
Company’s Knowledge, any other party thereto, is in breach of any of its
material obligations under any such agreement or arrangement.

 

17

 

 

 

(oo)       ERISA. The Company and each ERISA Affiliate is in compliance in all
material respects with all presently applicable provisions of ERISA; no
“reportable event” described in Section 4043 of ERISA (other than an event for
which the 30-day notice requirement has been waived by applicable regulation)
has occurred with respect to any Pension Plan for which the Company would have
any liability that would reasonably be expected to have a Material Adverse
Effect; the Company has not incurred and does not expect to incur liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any Pension Plan; or (ii) Sections 412 or 4971 of the Code that would reasonably
be expected to have a Material Adverse Effect; and each Pension Plan for which
the Company would have liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, to the Company’s Knowledge, whether by action or by failure to act,
which would cause the loss of such qualification.

 

(pp)       Reservation of Underlying Shares. The Company will reserve, free of
any preemptive or similar rights of shareholders of the Company, a number of
unissued shares of Common Stock (voting and non-voting), sufficient to issue and
deliver the Underlying Shares into which the Preferred Shares are convertible
upon the Shareholder Approvals.

 

(qq)       Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).

 

(rr)         Registration Eligibility. The Company is eligible to register the
resale of the Securities by the Purchaser using Form S-3 promulgated under the
Securities Act.

 

(ss)       No Additional Agreements. The Company has no other agreements or
understandings (including, without limitation, side letters) with any Person to
purchase Preferred Shares on terms that are different from those set forth
herein.

 

(tt)         Receipt of FDIC Consent. The Company has received consent from the
FDIC as required by Section 6.2 of the Shared Loss Agreement entered into
between the Bank of North Carolina and the FDIC, as receiver for Beach First
National Bank, for the private placement of up to $72.5 million in new capital.
A copy of this consent has been provided to the Purchaser and its legal
advisors.

 

3.2        Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the Closing Date to the Company as follows:

 

(a)         Organization: Authority. The Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite limited liability company power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by the Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary limited liability company or other applicable like action, on the part
of the Purchaser. This Agreement has been duly executed by the Purchaser, and
when delivered by the Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

18

 

(b)        No Conflicts. The execution, delivery and performance by the
Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of the Purchaser, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to the Purchaser, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of the Purchaser to perform its
obligations hereunder.

 

(c)        Investment Intent. The Purchaser understands that the Preferred
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Preferred Shares as principal for its own account and not with a view to, or for
distributing or reselling such Preferred Shares or any part thereof in violation
of the Securities Act or any applicable state securities laws, provided, that by
making the representations herein, other than as set forth herein, the Purchaser
does not agree to hold any of the Preferred Shares for any minimum period of
time and reserves the right at all times to sell or otherwise dispose of all or
any part of such Preferred Shares pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws. The
Purchaser is acquiring the Preferred Shares hereunder in the ordinary course of
its business. The Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Securities (or any securities which are
derivatives thereof) to or through any Person or entity.

 

(d)        Purchaser Status. At the time the Purchaser was offered the Preferred
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act. The Purchaser has provided the
information in the Accredited Investor Questionnaire attached hereto as Exhibit
C-1.

 

(e)        Reliance. The Company and the Placement Agents (on behalf of its
client) will be entitled to rely upon this Agreement and are irrevocably
authorized to produce this Agreement or a copy hereof to (A) any regulatory
authority having jurisdiction over the Company and its affiliates and (B) any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby, in each case, to the extent required
by any court or governmental authority to which the Company is subject, provided
that the Company provides the Purchaser with prior written notice of such
disclosure.

 

(f)         General Solicitation. The Purchaser: (i) became aware of the
offering of the Preferred Shares, and the Preferred Shares were offered to the
Purchaser, solely by direct contact between the Purchaser and the Company or
either of the Placement Agents, and not by any other means, including any form
of “general solicitation” or “general advertising” (as such terms are used in
Regulation D promulgated under the Securities Act and interpreted by the
Commission); (ii) reached its decision to invest in the Company independently
from any other Person; (iii) has entered into no agreements with shareholders of
the Company or other subscribers for the purpose of controlling the Company or
any of its subsidiaries; and (iv) has entered into no agreements with
shareholders of the Company or other subscribers regarding voting or
transferring Purchaser’s interest in the Company.

 

(g)        Direct Purchase. The Purchaser is purchasing Preferred Shares
directly from the Company and not from the Placement Agents. Neither of the
Placement Agents made any representations, declarations or warranties to the
Purchaser, express or implied, regarding the Preferred Shares, the Company or
the Company’s offering of the Preferred Shares, and neither of the Placement
Agents offered to sell, or solicited an offer to buy, any of the Preferred
Shares that the Purchaser proposes to acquire from the Company hereunder.

 

19

 

  

(h)        Experience of The Purchaser. The Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Preferred Shares, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the Preferred Shares and, at the present
time, is able to afford a complete loss of such investment.

 

(i)         Access to Information. The Purchaser acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Preferred Shares and the merits and
risks of investing in the Preferred Shares; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment; and (iv) the opportunity to ask
questions of management. Neither such inquiries nor any other investigation
conducted by or on behalf of the Purchaser or its representatives or counsel
shall modify, amend or affect the Purchaser’s right to rely on the truth,
accuracy and completeness of the Company’s representations and warranties
contained in the Transaction Documents. The Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Preferred Shares. The
Purchaser acknowledges that none of the Company nor either of the Placement
Agents has made any representation, express or implied, with respect to the
accuracy, completeness or adequacy of any available information except, with
respect to the Company, as expressly set forth in the SEC Reports or to the
extent such information is covered by the representations and warranties of the
Company contained in Section 3.1.

 

(j)         Brokers and Finders. Other than the Placement Agents with respect to
the Company (which fees are to be paid by the Company), to its knowledge no
Person will have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Company or the Purchaser for any commission, fee or other compensation pursuant
to any agreement, arrangement or understanding entered into by or on behalf of
the Purchaser.

 

(k)        Independent Investment Decision. The Purchaser has independently
evaluated the merits of its decision to purchase Preferred Shares pursuant to
the Transaction Documents, and the Purchaser confirms that it has not relied on
the advice of any other Person’s business and/or legal counsel in making such
decision. The Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Preferred Shares constitutes legal,
regulatory, tax or investment advice. The Purchaser has consulted such legal,
tax and investment advisors as it, in its sole discretion, has deemed necessary
or appropriate in connection with its purchase of the Preferred Shares. The
Purchaser understands that the Placement Agents have acted solely as the agent
of the Company in this placement of the Securities and the Purchaser has not
relied on any statement, representation or warranty including any business or
legal advice of the Placement Agents or any of either of its agents, counselor
Affiliates in making its investment decision hereunder, and confirms that none
of such Persons has made any representations or warranties to the Purchaser in
connection with the transactions contemplated by the Transaction Documents.

 

(l)         ERISA.

 

(i)        If Purchaser is, or is acting on behalf of, an ERISA Entity (as
defined below), Purchaser represents and warrants that on the date hereof;

 

20

 

 

 

(A)        The decision to invest assets of the ERISA Entity in the Preferred
Shares was made by fiduciaries independent of the Company or its affiliates,
which fiduciaries are duly authorized to make such investment decisions and who
have not relied on any advice or recommendations of the Company or its
affiliates;

 

(B)        Neither the Company nor any of its agents, representatives or
affiliates have exercised any discretionary authority or control with respect to
the ERISA Entity’s investment in the Preferred Shares;

 

(C)        The purchase and holding of the Preferred Shares will not constitute
a nonexempt prohibited transaction under ERISA or Section 4975 of the Code or a
similar violation under any applicable similar laws; and

 

(D)        The terms of the Documents comply with the instruments and applicable
laws governing such ERISA Entity.

 

(ii)        For the purpose of this paragraph, the term “ERISA Entity” will mean
(A) an “employee benefit plan” within the meaning of Section 3(3) of ERISA
subject to Title I of ERISA, (B) a “plan” within the meaning of Section
4975(e)(1) of the Code and (C) any person whose assets are deemed to be “plan
assets” within the meaning of ERISA Section 3(42) and 29 C.F.R. § 2510.3-101 or
otherwise under ERISA.

 

(m)        Reliance on Exemptions. The Purchaser understands that the Securities
being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Preferred Shares.

 

(n)        No Governmental Review. The Purchaser understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities. The Purchaser understands that the Securities are not savings
accounts, deposits or other obligations of any bank and are not insured by the
FDIC, including the FDIC’s Deposit Insurance Fund, or any other governmental
agency.

 

(o)        Antitrust. No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any governmental entity or authority or
any other person or entity in respect of any law or regulation, including the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules
and regulations thereunder, is necessary or required, and no lapse of a waiting
period under law applicable to the Purchaser is necessary or required, in each
case in connection with the execution, delivery or performance by the Purchaser
of this Agreement or the purchase of the Preferred Shares contemplated hereby.

 

(p)        Residency. The Purchaser’s office in which its investment decision
with respect to the Preferred Shares was made is located at the address
immediately below the Purchaser’s name on its signature page hereto.

 

21

 

(q)        Regulatory Matters. The Purchaser understands and acknowledges that:
(i) the Company is a registered bank holding company under the BHCA, and is
subject to regulation by the FRB; (ii) acquisitions of interests in bank holding
companies are subject to the BHCA and the Change in Bank Control Act (the
“CIBCA”) and may be reviewed by the FRB to determine the circumstances under
which such acquisitions of interests will result in the Purchaser becoming
subject to the BHCA or subject to the prior notice requirements of the CIBCA.
Assuming the accuracy of the representations and warranties of the Company
contained herein, the Purchaser represents that neither it nor its Affiliates
will, as a result of the transactions contemplated herein, be deemed to (i) own
or control 10% or more of any class of voting securities of the Company or (ii)
otherwise control the Company for purposes of the BHCA or CIBCA. The Purchaser
is not participating and has not participated with any other investor in the
offering of the Preferred Shares in any joint activity or parallel action
towards a common goal between or among such investors of acquiring control of
the Company.

 

(r)        Trading. The Purchaser acknowledges that there is no trading market
for the Preferred Stock, and no such market is expected to develop.

 

(s)        OFAC and Anti-Money Laundering. The Purchaser understands,
acknowledges, represents and agrees that (i) the Purchaser is not the target of
any sanction, regulation, or law promulgated by the Office of Foreign Assets
Control, the Financial Crimes Enforcement Network or any other U.S. governmental
entity (“U.S. Sanctions Laws”); (ii) the Purchaser is not owned by, controlled
by, under common control with, or acting on behalf of any person that is the
target of U.S. Sanctions Laws; (iii) the Purchaser is not a “foreign shell bank”
and is not acting on behalf of a “foreign shell bank” under applicable
anti-money laundering laws and regulations; (iv) the Purchaser’s entry into this
Agreement or consummation of the transactions contemplated hereby will not
contravene U.S. Sanctions Laws or applicable anti-money laundering laws or
regulations; (v) the Purchaser will promptly provide to the Company or any
regulatory or law enforcement authority such information or documentation as may
be required to comply with U.S. Sanctions Laws or applicable anti-money
laundering laws or regulations; and (vi) the Company may provide to any
regulatory or law enforcement authority information or documentation regarding,
or provided by, the Purchaser for the purposes of complying with U.S. Sanctions
Laws or applicable anti-money laundering laws or regulations.

 

(t)        No Outside Discussion of Offering. The Purchaser has not discussed
the Offering with any other party or potential investors (other than the
Company, Placement Agents, and the Purchaser’s authorized representatives),
except as expressly permitted under the terms of this Agreement.

 

(u)        Capital Call Initiated; Adequate Funding. The Purchaser has
communicated and provided all required notice to its investors, a request for
additional capital contributions in accordance with the terms of its
organizational documents. The Purchaser will, within ten (10) Business Days,
have sufficient, available funds and will be authorized to use such funds under
its organizational documents and under applicable law to pay the full
Subscription Amount for the number of Preferred Shares that it has become
committed to purchase under the Agreement and the Purchaser agrees to pay
promptly to the Company such full Subscription Amount.

 

The Company and the Purchaser acknowledge and agree that no party to this
Agreement has made or makes any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
this Article 3 and the Transaction Documents.

  

22

 



 

Article 4:

 

OTHER AGREEMENTS OF THE PARTIES

 

4.1        Transfer Restrictions.

  

(a)        Compliance with Laws. Notwithstanding any other provision of this
Article 4, the Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of a seller representation letter and,
if applicable, a broker representation letter) that such securities may be sold
pursuant to such rule), the Company may require the transferor thereof to
provide to the Company and the Transfer Agent, at the transferor’s expense, an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company and the Transfer Agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. Notwithstanding the foregoing, the Company hereby
consents to and agrees to register on the books of the Company and with its
Transfer Agent, without any such legal opinion, except to the extent that the
Transfer Agent requests such legal opinion, any transfer of the Securities by
the Purchaser to an Affiliate of such Purchaser, provided that the transferee
certifies to the Company that it is an “accredited investor” as defined in Rule
501(a) under the Securities Act, and provided that such Affiliate does not
request any removal of any existing legends on any certificate evidencing the
Securities. As a condition of transfer (other than pursuant to clauses (i), (ii)
or (iii) of the preceding sentence), any such transferee shall agree in writing
to be bound by the terms of this Agreement and shall have the rights of the
Purchaser under this Agreement and the Investment Agreement with respect to such
transferred Securities.

 

(b)        Legends. Certificates evidencing the Securities shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and, with respect to Securities held in
book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c) or
applicable law:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF A SELLER REPRESENTATION LETTER AND, IF APPLICABLE, A BROKER REPRESENTATION
LETTER) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO
REPRESENTATION IS MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING AGRRANGEMENT SECURIED BY
THE SECURITIES IF THE PLEDGEE AGREES IN WRITING TO BE BOUND BY THE TRANSFER
RESTRICTIONS TO WHICH THE PLEDGOR IS SUBJECT.

 

23

 

  

(c)        Removal of Legends. The restrictive legend set forth in Section
4.1(b) above shall be removed and the Company shall issue a certificate without
such restrictive legend or any other restrictive legend to the holder of the
applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such
Securities are sold or transferred pursuant to (A) Rule 144 (if the transferor
is not an Affiliate of the Company) or (B) pursuant to an effective registration
statement filed under the Securities Act, or (ii) such Securities are eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144(c)(1) (or
Rule 144(i)(2), if applicable) as to such securities and without volume or
manner-of-sale restrictions. Following the earlier of (i) the effective date of
any registration statement filed after the date hereof pursuant to this
Agreement or the Investment Agreement with respect to the Securities or (ii)
Rule 144 becoming available for the resale of Securities, without the
requirement for the Company to be in compliance with the current public
information required under 144(c)(1) (or Rule 144(i)(2), if applicable) as to
the Securities and without volume or manner-of-sale restrictions, the Company
shall instruct the Transfer Agent to remove the legend from the Securities and
shall cause its counsel to issue any legend removal opinion required by the
Transfer Agent. Any fees (with respect to the Transfer Agent, Company counsel or
otherwise) associated with the issuance of such opinion or the removal of such
legend shall be borne by the Company. If a legend is no longer required pursuant
to the foregoing, the Company will no later than three (3) Trading Days
following the delivery by the Purchaser to the Company or the Transfer Agent
(with notice to the Company) of a legended certificate or instrument
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer) and a representation letter to the extent required by Section 4.1(a),
(such third Trading Day, the “Legend Removal Date”) deliver or cause to be
delivered to the Purchaser a certificate or instrument (as the case may be)
representing such Securities that is free from all restrictive legends. The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4.1(c). Certificates for Securities free from all restrictive legends
may be transmitted by the Transfer Agent to the Purchaser by crediting the
account of the Purchaser’s prime broker with DTC as directed by the Purchaser.

 

(d)        Acknowledgement. The Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act and the rules and regulations promulgated
thereunder. Except as otherwise provided below, while the above-referenced
registration statement remains effective, the Purchaser hereunder may sell the
Securities in accordance with the plan of distribution contained in the
registration statement and if it does so it will comply therewith and with the
related prospectus delivery requirements unless an exemption therefrom is
available or unless the Securities are sold pursuant to Rule 144. The Purchaser
agrees that if it is notified by the Company in writing at any time that the
registration statement registering the resale of the Securities is not effective
or that the prospectus included in such registration statement no longer
complies with the requirements of Section 10 of the Securities Act, the
Purchaser will refrain from selling such Securities until such time as the
Purchaser is notified by the Company that such registration statement is
effective or such prospectus is compliant with Section 10 of the Exchange Act,
unless the Purchaser is able to, and does, sell such Securities pursuant to an
available exemption from the registration requirements of Section 5 of the
Securities Act.

 

4.2        Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against the Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other shareholders of the Company.

 

24

 

  

4.3        Furnishing of Information. In order to enable the Purchaser to sell
the Securities under Rule 144 of the Securities Act, until the date that the
Purchaser may sell all of its Securities without restriction or limitation under
Rule 144 (including without limitation the requirement to be in compliance with
Rule 144(c)(1)), but not for a period exceeding one year from the Closing, the
Company shall maintain the registration of the Common Stock under Section 12(b)
or 12(g) of the Exchange Act and to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. During
such one year period, if the Company is not required to file reports pursuant to
such laws, it will prepare and furnish to the Purchaser and make publicly
available the information described in Rule 144(c)(2), if the provision of such
information will allow resales of the Securities pursuant to Rule 144.

 

4.4        Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Preferred Shares as required under Regulation D. The Company, on
or before the Closing Date, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Preferred Shares for sale to the Purchaser at the Closing pursuant
to this Agreement under applicable securities or “Blue Sky” laws of the states
of the United States (or to obtain an exemption from such qualification). The
Company shall make all filings and reports relating to the offer and sale of the
Preferred Shares required under applicable securities or “Blue Sky” laws of the
states of the United States following the Closing Date.

 

4.5        No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchaser.

 

4.6        Securities Laws Disclosure: Publicity. On or before the third (3rd)
Trading Day immediately following the date of this Agreement, the Company shall
issue one or more press releases (collectively, the “Press Release”) reasonably
acceptable to the Purchaser disclosing among other things (i) the material terms
of the transactions contemplated hereby, including, without limitation, the
issuance of the Preferred Shares and (ii) if an agreement has been finalized,
the existence of a definitive agreement regarding a potential acquisition by the
Company . On or before 5:30 p.m., New York City time, on the fourth Trading Day
following the date of this Agreement, the Company will file a Current Report on
Form 8-K with the Commission describing the terms of the Transaction Documents
(and including as exhibits to such Current Report on Form 8-K, the Press
Release, the material Transaction Documents (including, without limitation, this
Agreement and the Articles of Amendment), the use of proceeds and the execution
of a securities purchase agreement from certain other investors and such other
disclosures and filings as may be required by the federal securities laws. On or
before 5:30 p.m., New York City time, on the fourth Trading Day immediately
following the Closing Date, the Company will file a Current Report on Form 8-K
with the Commission disclosing the funding and closing of the offering and, to
the extent necessary, updating the previously filed Current Report on Form 8-K
(and to the extent not previously filed, including as exhibits to such Current
Report on Form 8-K the material Transaction Documents (including, without
limitation, this Agreement and the Articles of Amendment) and such other
disclosures and filings as may be required by the federal securities laws. To
the extent that the potential transactions contemplated hereby are publicly
disclosed prior to Closing and this Agreement terminates prior to Closing, the
Company shall publicly disclose, on or before 9:00 a.m., New York City time, on
the Trading Day immediately following such termination, the termination of the
transactions contemplated hereby. The Purchaser covenants that until such time
as the transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 4.6, the Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

25

 

  

4.7        Intentionally Omitted.

 

4.8        Indemnification.

 

(a)        Indemnification of the Purchaser. In addition to the indemnity
provided in the Investment Agreement, the Company will indemnify and hold the
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls the Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person (each, an “Indemnified Person”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Indemnified
Person may suffer or incur as a result of (i) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (ii) any action instituted
against a Indemnified Person in any capacity, or any of them or their respective
affiliates, by any shareholder of the Company who is not an affiliate of such
Indemnified Person, with respect to any of the transactions contemplated by this
Agreement. The Company will not be liable to any Indemnified Person under this
Agreement to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Indemnified Person’s breach of any of the
representations, warranties, covenants or agreements made by such Indemnified
Person in this Agreement or in the other Transaction Documents or attributable
to the gross negligence or willful misconduct on the part of such Indemnified
Person.

 

(b)        Conduct of Indemnification Proceedings. Promptly after receipt by any
Indemnified Person of notice of any demand, claim or circumstances which would
or might give rise to a claim or the commencement of any action, proceeding or
investigation in respect of which indemnity may be sought pursuant to Section
4.8(a), such Indemnified Person shall promptly notify the Company in writing and
the Company shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Person, and shall assume the
payment of all fees and expenses; provided, that the failure of any Indemnified
Person so to notify the Company shall not relieve the Company of its obligations
hereunder except to the extent that the Company is actually and materially and
adversely prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company and the Indemnified Person shall have mutually agreed to
the retention of such counsel; (ii) the Company shall have failed promptly to
assume the defense of such proceeding and to employ counsel reasonably
satisfactory to such Indemnified Person in such proceeding; or (iii) in the
reasonable judgment of counsel to such Indemnified Person, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them; provided, that the Indemnifying
Party shall not be liable for the fees and expenses of more than one separate
firm of attorneys at any time for all Indemnified Parties. The Company shall not
be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, delayed or conditioned, the Company
shall not effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding.

 

26

 

  

4.9          Listing of Common Stock. The Company will use its reasonable best
efforts to list the Underlying Shares for quotation on the NASDAQ Capital Market
and maintain the listing of the Common Stock on the NASDAQ.

 

4.10        Use of Proceeds. The Company intends to use the net proceeds from
the sale of the Preferred Shares hereunder for general corporate purposes,
including the contribution of at least $50 million of the net proceeds to its
subsidiary, Bank of North Carolina.

 

4.11        Shareholders’ Meeting. The Company shall call a special meeting of
its shareholders, to be held as promptly as practicable following the Closing,
but in no event later than 75 days after the Closing, to vote on proposals (the
“Shareholder Proposals”) to (i) approve the issuance of the Underlying Shares
upon conversion of the Preferred Shares into Common Stock (voting and
non-voting) for purposes of NASDAQ Listing Rule 5635, and (ii) if necessary,
amend the Articles of Incorporation to increase the number of authorized shares
of Common Stock to at least such number as shall be sufficient to permit the
full conversion of the Preferred Shares (such approval of the Shareholder
Proposals, “Shareholder Approvals”). The Board of Directors of the Company shall
recommend to the Company’s shareholders that such shareholders vote in favor of
the Shareholder Proposals. In connection with such meeting, the Company shall
promptly prepare and file (but in no event more than 15 Business Days after the
Closing Date) with the Commission a preliminary proxy statement, shall use its
reasonable best efforts to respond to any comments of the Commission or its
staff and to cause a definitive proxy statement related to such shareholders’
meeting to be mailed to the Company’s shareholders not more than 10 Business
Days after clearance thereof by the Commission, and shall use its reasonable
best efforts to solicit proxies for such Shareholder Approvals. If at any time
prior to such shareholders’ meeting there shall occur any event that is required
to be set forth in an amendment or supplement to the proxy statement, the
Company shall as promptly as practicable prepare and mail to its shareholders
such an amendment or supplement. In the event that Shareholder Approvals are not
obtained at such special shareholders’ meeting, the Company shall include a
proposal to approve (and the Board of Directors shall recommend approval of)
such proposal at a meeting of its shareholders to be held no less than once in
each subsequent six-month period beginning on the date of such special
shareholders’ meeting until such approval is obtained.

 

4.12        Intentionally Omitted.

 

4.13        Intentionally Omitted.

 

4.14        Most Favored Nation. Except as disclosed, during the period from the
date of this Agreement through the Closing Date, neither the Company nor its
Subsidiaries shall enter into any additional, or modify any existing, agreements
with any existing or future investors in the Company or any of its Subsidiaries,
that have the effect of establishing rights or otherwise benefiting such
investor in a manner more favorable in any material respect to such investor
than the rights and benefits established in favor of the Purchaser by this
Agreement, unless, in any such case, the Purchaser has been provided with such
rights and benefits.

 

Article 5:

 

CONDITIONS PRECEDENT TO CLOSING

 

5.1         Conditions Precedent to the Obligations of the Purchaser to Purchase
Preferred Shares. The obligation of the Purchaser to acquire Preferred Shares at
the Closing is subject to the fulfillment, on or prior to the Closing Date, of
each of the following conditions, any of which may be waived by the Purchaser:

 

27

 

 

 

(a)        Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date, as though made on and as of such date, except
for such representations and warranties that speak as of a specific date.

 

(b)        Performance. The Company shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Closing.

 

(c)        No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

(d)        Consents. Other than the Required Approvals contemplated in Section
3.1 (e)(i), (iii), (v) and (vi) above, the Company shall have obtained in a
timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Preferred
Shares, all of which shall be and remain so long as necessary in full force and
effect.

 

(e)        Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

(f)         Compliance Certificate. The Company shall have delivered to the
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, certifying to the fulfillment
of the conditions specified in Sections 5.1 (a) and (b) in the form attached
hereto as Exhibit F.

 

(g)        Articles of Amendment. The Company shall have filed the Series C
Preferred Stock Articles of Amendment and the Series B-1 Preferred Stock
Articles of Amendment with the Secretary of State.

 

(h)        Termination. This Agreement shall not have been terminated in
accordance with Sections 6.16 herein.

 

(i)        NASDAQ Approval. NASDAQ has reviewed the transactions contemplated
hereby, including but not limited to the terms of the Preferred Shares set forth
in the Articles of Amendment; NASDAQ has completed its review and has raised no
objections; and NASDAQ has raised no objections to the listing of the Common
Stock issuable upon conversion of the (a) Series C Preferred Stock and (b)
non-voting Common Stock underlying the Series B-1 Preferred Stock.

 

5.2        Conditions Precedent to the Obligations of the Company to sell
Preferred Shares. The Company’s obligation to sell and issue the Preferred
Shares at the Closing is subject to the fulfillment, on or prior to the Closing
Date, of the following conditions, any of which may be waived by the Company:

 

(a)        Representations and Warranties. The representations and warranties
made by the Purchaser in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) as of
the date hereof and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.

 

28

 

  

(b)        Performance. The Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing Date.

 

(c)        No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

(d)        Consents. Other than the Required Approvals contemplated in Section
3.1 (e)(i), (iii), (v) and (vi) above, the Company shall have obtained in a
timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Preferred
Shares, all of which shall be and remain so long as necessary in full force and
effect.

 

(e)        Purchaser Deliverables. The Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

 

(f)         Termination. This Agreement shall not have been terminated in
accordance with Sections 6.16 herein.

 

(g)        NASDAQ Approval. NASDAQ has reviewed the transactions contemplated
hereby, including but not limited to the terms of the Preferred Shares set forth
in the Articles of Amendment; NASDAQ has completed its review and has raised no
objections; and NASDAQ has raised no objections to the listing of the Common
Stock issuable upon conversion of the (a) Series C Preferred Stock and (b)
non-voting Common Stock underlying the Series B-1 Preferred Stock.

 

Article 6:

 

MISCELLANEOUS

 

6.1        Fees and Expenses. The Company shall compensate the Purchaser for all
reasonable and documented expenses in connection with the transactions
contemplated by this Agreement, the Series B-1 Preferred Stock Articles of
Amendment, and the Series C Preferred Stock Articles of Amendment, including,
without limitation, expenses for its counsel, due diligence efforts, the
negotiation and preparation of this Agreement and the Series B-1 Preferred Stock
Articles of Amendment and the Series C Preferred Stock Articles of Amendment and
undertaking of the transactions contemplated by this Agreement and the Series
B-1 Preferred Stock Articles of Amendment and Series C Preferred Stock Articles
of Amendment (including out-of-pocket due diligence expenses and professional
fees incurred by or on behalf of the Purchaser or its Affiliates in connection
with the transactions contemplated hereby, but excluding the purchase price for
any of the Securities) up to an aggregate amount not to exceed $175,000. Other
than as set forth in the preceding sentence, the parties hereto shall be
responsible for the payment of all expenses incurred by them in connection with
the preparation and negotiation of the Transaction Documents and the
consummation of the transactions contemplated hereby. The Company shall pay all
amounts owed to the Placement Agents relating to or arising out of the
transactions contemplated hereby. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchaser.

 

6.2        Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto and the Investment Agreement, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules. At or after the
Closing, and without further consideration, the Company and the Purchaser will
execute and deliver to the other such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

 

29

 

  

6.3        Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or confirmation of receipt of an e-mail transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:00 p.m., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

 

If to the Company: BNC Bancorp   1226 Eastchester Drive   High Point, NC 27265  
Attention: W. Swope Montgomery, Jr., President and Chief Executive Officer  
Fax: (336) 889-8996   E-Mail: smontgomer@bankofnc.com     With a copy to: Womble
Carlyle Sandridge & Rice, LLP   271 17th Street, N.W.   Suite 2400   Atlanta,
Georgia 30363   Attention: Steven S. Dunlevie   Fax: (404) 870-4828   E-Mail:
Sdunlevie@wcsr.com     If to a Purchaser: To the address set forth under the
Purchaser’s name on the signature page hereof;

  

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4        Amendments: Waivers: No Additional Consideration. No amendment or
waiver of any provision of this Agreement will be effective with respect to any
party unless made in writing and signed by an officer or a duly authorized
representative of such party.

 

6.5        Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

30

 

 

6.6        Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchaser. The Purchaser may assign its rights hereunder in whole or in part to
any Person to whom the Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchaser”.

 

6.7        No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than, solely with respect to the provisions of
Section 4.8, the Indemnified Persons.

 

6.8        Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents,
or any other matter related thereto (whether brought against a party hereto or
its respective Affiliates, employees or agents) whether in tort or contract or
at law or in equity, shall be commenced and maintained exclusively in the United
States District Court for the Southern District of New York or the Supreme Court
of the State of New York for the County of New York (the “New York Courts”).
Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
such New York Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such New York Courts, or that such Proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9        Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Preferred Shares; provided, that the
representations and warranties of the Company and Purchaser shall survive the
Closing and the delivery of Preferred Shares for a period of one year.

 

6.10      Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, or bye-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

 

6.11      Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

31

 

  

6.12       Replacement of Preferred Shares. If any certificate or instrument
evidencing any Preferred Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Transfer Agent for any losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Preferred Shares. If a
replacement certificate or instrument evidencing any Preferred Shares is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.

 

6.13       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company may be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

 

6.14       Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchaser pursuant to any Transaction Document or the Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.15       Intentionally Omitted.

 

6.16       Termination; Rescission.

 

(a)        This Agreement may be terminated and the sale and purchase of the
Preferred Shares abandoned at any time prior to the Closing by either the
Company or the Purchaser upon written notice to the other, if the Closing has
not been consummated on or prior to 5:00 p.m., New York City time, on the
Outside Date; provided, however, that the right to terminate this Agreement
under this Section 6.16 shall not be available to any Person whose failure to
comply with its obligations under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such time. Nothing
in this Section 6.16 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents. In the absence of a breach of this
Agreement, upon a termination in accordance with this Section, the Company and
the Purchaser shall not have any further obligation or liability (including
arising from such termination) to the others.

 

32

 

 

(b)        Notwithstanding anything to the contrary contained in (and without
limiting any similar provisions of) the Transaction Documents, whenever any
Purchaser exercises a right, election, demand or option under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then such Purchaser may rescind or withdraw, in
its sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

 

Article 7:

 

AMENDMENT NUMBER 1 TO INVESTMENT AGREEMENT; WAIVER

 

7.1        Amendments to the Investment Agreement.

 

(a)        Sections 3.3(a) and 4.9(e) and of the Investment Agreement are hereby
amended by deleting the phrase “the Series B Preferred Stock” as it appears in
such sections and replacing it, in each instance, with the phrase “the Series B
Preferred Stock, the Series B-1 Preferred Stock, the Series C Preferred Stock
and the Non-Voting Common Stock”.

 

(b)        Section 4.1 is hereby amended by deleting the phrase “Series B
Preferred Stock Articles of Amendment” and replacing it with the phrase
“Securities Purchase Agreement, Series B Preferred Stock Articles of Amendment,
Series B-1 Preferred Stock Articles of Amendment or the Series C Preferred Stock
Articles of Amendment”.

 

(c)        The first sentence of Section 4.2(a) of the Investment Agreement is
hereby amended by deleting the phrase “Common Stock” as it appears and replacing
it, in each instance, with the phrase “Common Stock and Non-voting Common
Stock”. The final sentence of Section 4.2(a) of the Investment Agreement is
hereby amended by deleting the phrase “Series B Preferred Stock” in its entirety
and replacing it, in each instance, with the phrase “the Series B Preferred
Stock, the Series B-1 Preferred Stock, the Series C Preferred Stock and the
Non-voting Common Stock”.

 

(d)        Section 4.7 is hereby amended is hereby amended and restated as
follows:

 

Extension Periods. Notwithstanding anything to the contrary contained in this
Agreement, the Securities Purchase Agreement, the Series B Preferred Stock
Articles of Amendment, the Series B-1 Preferred Stock Articles of Amendment or
the Series C Preferred Stock Articles of Amendment, if there exists a period
(the “Section 16(b) Period”) during which the Investor’s purchase, sale or
conversion, pursuant to such agreements or articles of amendment, of any Common
Stock, Series B Preferred Stock, Series B-1 Preferred Stock, Series C Preferred
Stock, or Common Stock or Non-voting Common Stock issuable upon conversion of
such Preferred Stock would result in liability under Section 16(b) of the
Exchange Act, as amended, or the rules and regulations promulgated thereunder,
the period during which such security may be purchased, sold or converted, as
the case may be, if prescribed by this Agreement, the Securities Purchase
Agreement, the Series B Preferred Stock Articles of Amendment, the Series B-1
Preferred Stock Articles of Amendment or the Series C Preferred Stock Articles
of Amendment, shall be extended for the equivalent number of days of such
Section 16(b) Period (the “Extension Period”), with such Extension Period
beginning on the later of (a) the expiration date of such Security, if any, or
(b) the date of the end of such Section 16(b) Period.

  

33

 

 

(e)        Section 4.9(k)(4) is hereby amended and restated as follows:

 

(i)        “Registrable Securities” means (i) all Common Stock, Non-voting
Common Stock, Series B Preferred Stock, Series B-1 Preferred Stock and Series C
Preferred Stock held by the Investor from time to time and (ii)  any equity
securities issued or issuable directly or indirectly with respect to the
securities referred to in the foregoing clause by way of conversion, exercise or
exchange thereof or stock dividend or stock split or in connection with a
combination of shares, recapitalization, reclassification, merger, amalgamation,
arrangement, consolidation or other reorganization, including (i) the Common
Stock issuable upon conversion of the Series B Preferred Stock and the Series C
Preferred Stock, (ii) the Non-voting Common Stock issuable upon conversion of
the Series B Preferred Stock and the Series B-1 Preferred Stock, and (iii) the
Common Stock issuable upon the conversion of the Non-voting Common Stock,
provided that, once issued, such securities will not be Registrable Securities
when (x) they are sold pursuant to an effective registration statement under the
Securities Act, (y) they shall have ceased to be outstanding or (z) they have
been sold in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of the securities. No Registrable
Securities may be registered under more than one registration statement at one
time.

 

(f)        Sections 4.10(a) and 4.10(b)(1) and (2) of the Investment Agreement
are hereby amended by deleting the phrase “Common Stock” as it appears and
replacing it, in each instance, with the phrase “Common Stock and Non-voting
Common Stock”

 

(g)        Section 4.10(b) of the Investment Agreement is hereby amended to by
deleting the word “Securities” and replacing it with the phrase “shares of
Series B Preferred Stock, the Series B-1 Preferred Stock, the Series C Preferred
Stock and the Non-voting Common Stock”

 

(h)        Section 4.10(c)(2) of the Investment Agreement is hereby amended and
restated as follows:

 

Propose or agree to accept any term or condition or otherwise modify the terms
of this Agreement, the Securities Purchase Agreement, the Series B Preferred
Stock Articles of Amendment, the Series B-1 Preferred Stock Articles of
Amendment, the Series C Preferred Stock Articles of Amendment if such term,
condition, modification or confirmation would (A) materially adversely affect
(with respect to the Investor or its Affiliates) any material term of the
transactions, or (B) adversely affect (with respect to the Investor or its
Affiliates) any material financial term of the transactions contemplated by this
Agreement or the Series B Preferred Stock Articles of Amendment, the Series B-1
Preferred Stock Articles of Amendment, the Series C Preferred Stock Articles of
Amendment.

 

(i)        Section 5.9 is hereby amended to add the following as the new third
sentence of the section:

 

Capitalized terms used and not otherwise defined herein that are defined in the
Securities Purchase Agreement and Amendment Number 1 to the Investment Agreement
by and between the Investor and the Company, dated as of May 31, 2012 (the
“Securities Purchase Agreement”).

 

7.2        Shelf Registration Statement. On or prior to the Filing Deadline, the
Company shall file a new Shelf Registration Statement or amend its effective
Shelf Registration Statement to cover the resale of all of the Registrable
Securities, as such term is amended pursuant to Section 7.1(e), not already
covered by an existing and effective Shelf Registration Statement.

 

34

 

 

7.3        Waiver of Notice of Preemptive Rights. Solely with respect to the
offering of Series B-1 Preferred Stock and Series C Preferred Stock pursuant to
this agreement and similar stock purchase agreements executed on or about the
date hereof, the Purchaser hereby waives its notice rights under Section 4.2(b)
of the Investment Agreement.

 

[Remainder of page blank]

 

35

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  BNC BANCORP          By:  /s/ W. Swope Montgomery, Jr.     Name: W. Swope
Montgomery, Jr.     Title: President and Chief Executive Officer

  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOR PURCHASER FOLLOW]

 

 

 

 

  AQUILINE BNC HOLDINGS LLC   a Delaware limited liability company       By:
Aquiline Financial Services Fund L.P., member of Aquiline BNC Holdings LLC      
  By: Aquiline Capital Partners GP LLC, general partner of Aquiline Financial
Services Fund L.P.         By: /s/ Sandra Wijnberg   Name:  Sandra Wijnberg  
Title: Authorized Signatory         Aggregate Purchase Price (Subscription
Amount): $25,415,000       Number of Preferred Shares to be Acquired: 25,415    
  Shares of Series C Preferred Stock to be Acquired: 4,300       Shares of
Series B-1 Preferred Stock to be Acquired: 21,115       Tax ID No.: 27-2762100  
    Address for Notice:       535 Madison Avenue, 24th Floor   New York, New
York 10022       Telephone No.: 212-624-9500   Facsimile No.: 212-624-9510  
E-mail Address: contact@aquiline-llc.com   Attention: Ezra S. Berger

  

[Signature Page to Securities Purchase Agreement]

 

 

 

  

EXHIBITS

 

A-1: Form of Series C Preferred Stock Articles of Amendment A-2: Form of Series
B-1 Preferred Stock Articles of Amendment B: Intentionally Omitted. C-1:
Accredited Investor Questionnaire C-2: Stock Certificate Questionnaire D: Form
of Opinion of Company’s Counsel E: Form of Secretary’s Certificate F: Form of
Officer’s Certificate G: Subsidiaries of the Company H: List of Agreements Re:
Registration Rights

 

 

 

  

EXHIBIT A-1

 

Form of Series C Preferred Stock Articles of Amendment

 

 

 

 

EXHIBIT A-2

 

Form of Series B-1 Preferred Stock Articles of Amendment

 

 

 

  

EXHIBIT B

 

[Intentionally Omitted]

 

 

 

 

EXHIBIT C-1

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To:         BNC Bancorp.

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of
mandatorily convertible cumulative nonvoting perpetual Preferred Stock,
$1,000.00/$1,000.00 liquidation preference per share (the “Preferred Shares”),
of BNC Bancorp., a North Carolina corporation (the “Corporation”). The Preferred
Shares are being offered and sold by the Corporation without registration under
the Securities Act of 1933, as amended (the “Securities Act”), and the
securities laws of certain states, in reliance on the exemptions contained in
Section 4(2) of the Securities Act and on Regulation D promulgated thereunder
and in reliance on similar exemptions under applicable state laws. The
Corporation must determine that a potential investor meets certain suitability
requirements before offering or selling Preferred Shares to such investor. The
purpose of this Questionnaire is to assure the Corporation that each investor
will meet the applicable suitability requirements. The information supplied by
you will be used in determining whether you meet such criteria, and reliance
upon the private offering exemptions from registration is based in part on the
information herein supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Preferred Shares will not result in a violation of the Securities Act or the
securities laws of any state and that you otherwise satisfy the suitability
standards applicable to purchasers of the Preferred Shares. All potential
investors must answer all applicable questions and complete, date and sign this
Questionnaire. Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item.

 

PART A.               BACKGROUND INFORMATION

  

Name of Beneficial Owner of the Preferred Shares:

 

Business Address:

 

  (Number and Street)     (City) (State)     Telephone Number: (Zip Code)

 

 

 

 

If a corporation, partnership, limited liability company, trust or other entity:

 

Type of entity:   

 

Were you formed for the purpose of investing in the securities being offered?

 

Yes ___

 

No ___

 

If an individual:

 

Residence Address:

 

Telephone Number:

 

Age:      Citizenship:      Where registered to vote:   

  

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

Are you a director or executive officer of the Corporation?

  

Yes ___

 

No ___

 

Social Security or Taxpayer Identification No.   

 

 

 

 

PART B.          ACCREDITED INVESTOR OUESTIONNAIRE

 

In order for the Company to offer and sell the Preferred Shares in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a Purchaser of Preferred Shares.

 

___ (1) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;

 

___ (2) A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;

 

___ (3) An insurance company as defined in Section 2(13) of the Securities Act;

 

___ (4) An investment company registered under the Investment Company Act of
1940 or a business development company as defined in Section 2(a)(48) of that
act;

 

___ (5) A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

___ (6) A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

___ (7) An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

___ (8) A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;

 

___ (9) An organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the Preferred Shares, with
total assets in excess of $5,000,000;

 

___ (10) A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Preferred Shares, whose purchase is directed
by a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 

___(11) A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his purchase exceeds $1,000,000 (See Note
11 below);

 

 

 

 

___(12) A natural person who had an individual income in excess of $200,000 in
each of the two most recent years, or joint income with that person’s spouse in
excess of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 

___(13) An executive officer or director of the Corporation;

 

___(14) An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.

 

Note 11. For purposes of calculating net worth under paragraph (11):

 

(A) The person’s primary residence shall not be included as an asset;

 

(B) Indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and

 

(C) Indebtedness that is secured by the person’s primary residence in excess of
the estimated fair market value of the primary residence at the time of the sale
of securities shall be included as a liability.

 

A.FOR EXECUTION BY AN INDIVIDUAL:

 

  By:           Date:           Print Name:   

 

B.FOR EXECUTION BY AN ENTITY:

 

  Entity Name:            By:           Date:           Print Name:          
Title:  

 

 

 

 

C.ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 

  Entity Name:           By:           Date:           Print Name:          
Title:           Entity Name:            By:           Date:           Print
Name:           Title:  

 

 

 

 

EXHIBIT C-2

 

Stock Certificate Questionnaire

 

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

1.The exact name that the Preferred Shares are to be registered in (this is the
name that will appear on the stock certificate(s)). You may use a nominee name
if appropriate:

 

2.The relationship between the Purchaser of the Preferred Shares and the
Registered Holder listed in response to Item 1 above:

 

3.The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:

 

4.The Tax Identification Number (or, if an individual, the Social Security
Number) of the Registered Holder listed in response to Item 1 above:

 

 

 

 

EXHIBIT D

 

Form of Opinion of Company Counsel*

 

1.The Company is a corporation in existence under the laws of the State of North
Carolina.

 

2.The Company has the corporate power to execute, deliver and perform its
obligations under the Transaction Documents, including to issue the Preferred
Shares and, upon obtaining Shareholder Approvals, the Underlying Shares.

 

3.The Company is a registered bank holding company under the Bank Holding
Company Act of 1956, as amended (the “BHCA”).

 

4.The deposit accounts of the Bank are insured by the Federal Deposit Insurance
Corporation under the provisions of the Federal Deposit Insurance Act.

 

5.The Company has authorized the execution, delivery and performance of each of
the Transaction Documents by all necessary corporate action, including the
issuance of the Preferred Shares and, upon obtaining Shareholder Approvals, the
Underlying Shares, and the execution and filing of Articles of Amendment to
create a class of preferred stock entitled “Mandatorily Convertible Cumulative
Non-Voting Preferred Stock, Series C” (the “Series C Preferred Stock Articles of
Amendment”) and Articles of Amendment to create a class of preferred stock
entitled “Mandatorily Convertible Cumulative Non-Voting Preferred Stock, Series
B-1” (the “Series B-1 Preferred Stock Articles of Amendment”).

 

6.The Transaction Documents have been duly executed and delivered by the Company
and, assuming due authorization, execution and delivery by the Purchasers (to
the extent they are a party), each of the Transaction Documents is valid,
binding and enforceable against the Company in accordance with its terms.

 

7.The execution and delivery of each of the Transaction Documents by the
Company, the consummation by the Company of the transactions provided for in the
Transaction Documents, and the performance by the Company of its obligations
under the Transaction Documents, including the issuance of the Preferred Shares
and, upon obtaining Shareholder Approvals, the Underlying Shares, do not: (a)
violate any provision of the Company’s Articles of Incorporation, as amended to
date, or Bylaws; (b) violate or constitute a breach of or default under any
contract, agreement or instrument filed as an exhibit to the Company’s Annual
Report on Form 10-K for the year ended December 31, 2011, or Current Report on
Form 8-K filed on May 1, 20121; or (c) violate any applicable law or any order
of any court or governmental authority that is binding on the Company or any of
its assets.

 



 



1 This opinion will be supplemented to include any material contract, agreement
or instrument entered into by the Company subsequent to the execution of the SPA
and prior to the delivery of the opinion.

 

 

 

 

8.No consent, approval, authorization or other action by, or filing or
registration with, any Federal governmental authority or any governmental
authority of the State of North Carolina is required to be obtained or made by
the Company for the execution and delivery by the Company of each of the
Transaction Documents, for consummation by the Company of the transactions
provided for therein, or for the performance by the Company of its obligations
under the Transaction Documents, except for consents, approvals, authorizations,
actions, filings and registrations (a) in connection with the filing of each of
the Series C Preferred Stock Articles of Amendment and the Series B-1 Preferred
Stock Articles of Amendment with the Secretary of State of the State of North
Carolina, which filing has been made; (b) as may be required by federal
securities laws with respect to the Company’s obligations under the Registration
Rights Agreement; (c) related to required blue sky filings; (d) in connection
with the filing of a Form D pursuant to Securities and Exchange Commission
Regulation D; (e) required in accordance with Section 4.6 of the Agreement; (f)
in accordance with the issuance of the Preferred Shares and the Underlying
Common Stock on NASDAQ; and (g) as required under that certain Purchase and
Assumption Agreement Whole Bank All Deposits among the Federal Deposit Insurance
Corporation, receiver of Beach First National Bank, Myrtle Beach, South
Carolina, Federal Deposit Insurance Corporation and Bank of North Carolina,
dated as of April 9, 2010.

 

9.Assuming the accuracy of the representations and warranties and compliance
with the covenants and agreements of the Purchasers and the Company contained in
the Agreement, it is not necessary, in connection with the offer, sale and
delivery of the Preferred Shares to the Purchasers to register the Preferred
Shares under the Securities Act.

 

10.The Preferred Shares to be issued to the Purchasers pursuant to the Agreement
have been duly authorized by all necessary corporate action on the part of the
Company and, when issued, delivered and paid for as provided for in the
Agreement, will be validly issued, fully paid and nonassessable and will not be
issued in violation of any preemptive right. The Underlying Shares to be issued
pursuant to the Series C Articles of Amendment and the Series B-1 Articles of
Amendment have been authorized on the part of the Company, have been duly and
validly reserved for issuance by all necessary corporate action on the part of
the Company and, when issued as provided for in each respective Articles of
Amendment, will be validly issued, fully paid and nonassessable and will not be
issued in violation of any preemptive right.

 

11.Each of the Series C Preferred Stock Articles of Amendment and the Series B-1
Preferred Stock Articles of Amendment have been filed with the Secretary of
State of the State of North Carolina.

 

12.The Company is not and, after giving effect to the issuance of the Preferred
Shares, will not be on the date hereof an “investment company” as defined in the
Investment Company Act of 1940.

 

* The opinion letter of Company Counsel will be subject to customary limitations
and carveouts.

 

 

 

 

EXHIBIT E

 

Form of Secretary’s Certificate

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of BNC Bancorp., a North Carolina corporation (the “Company”),
and that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement and Amendment Number 1 to Investment Agreement, dated as of May 31,
2012, by and among the Company and Aquiline BNC Holdings LLC (the “Securities
Purchase Agreement”), and further certifies in his official capacity, in the
name and on behalf of the Company, the items set forth below. Capitalized terms
used but not otherwise defined herein shall have the meaning set forth in the
Securities Purchase Agreement.

 

1.Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on [____________ __], 2012. Such resolutions have not in any way been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect.

 

2.The Company’s Articles of Incorporation, as amended, are attached hereto as
Exhibit B; its Bylaws are attached hereto as Exhibit C. Such Articles of
Incorporation, as amended, and Bylaws, constitute true, correct and complete
copies of the Articles of Incorporation, as amended, and Bylaws as in effect on
the date hereof.

 

3.Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

 

Name   Position   Signature

 

 

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this ___ day
of June, 2012.

 

        Secretary

 

I, [ __________ ], [Chief Financial Officer], hereby certify that [ __ ] is the
duly elected, qualified and acting Secretary of the Company and that the
signature set forth above is his true signature.

  

        [Chief Financial Officer]

 

 

 

 

Exhibit A

 

Resolutions

 

 

 

 

Exhibit B

 

Articles of Incorporation

 

 

 

 

Exhibit C

 

Bylaws

 

 

 

 

EXHIBIT F

 

Form of Officer’s Certificate

 

The undersigned, the [Chief Financial Officer] [Chief Executive Officer] of BNC
Bancorp, a North Carolina corporation (the “Company”), pursuant to Section
5.1(g) of the Securities Purchase Agreement and Amendment Number 1 to Investment
Agreement, dated as of May 31, 2012 by and among the Company and Aquiline BNC
Holdings LLC (the “Securities Purchase Agreement”), hereby represents, warrants
and certifies as follows (capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Securities Purchase Agreement):

 

1.The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct as of the date when made and as of the
Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.

 

2.The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
Closing.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of June, 2012.

 

              [Chief Executive Officer] or           [Chief Financial Officer]  

 

 

 

 

EXHIBIT G

 

Subsidiaries of the Company

 

Subsidiaries of the Company

 

Bank of North Carolina
BNC Bancorp Capital Trust I

BNC Bancorp Capital Trust II

BNC Capital Trust III

BNC Capital Trust IV

BFNM Building, LLC

 

Subsidiaries of Bank of North Carolina

 

BNC Credit Corp.

Sterling Real Estate Holdings, LLC

Sterling Real Estate Development of North Carolina, LLC

 

 

 

 

Exhibit H

 

List of Agreements Containing Registration Rights

 

1.Registration rights contained in that certain Registration Rights Agreement
dated as of May 31, 2012 between the Company and the several purchasers
signatory thereto

 

2.Registration rights contained in that certain Investment Agreement dated as of
June 14, 2010 between the Company and Aquiline BNC Holdings LLC

 

3.Registration Rights Agreement contained in those certain Subscription and
Registration Rights Agreements dated June 14, 2010, by and between the Company
and certain investors

 

4.Letter Agreement dated December 5, 2008 between the Company and the United
States Department of the Treasury

 

 

 

